NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 and December 22, 2021 have been entered. 

Response to Amendment
Applicant’s amendment filed December 22, 2021 has been entered. Claims 1-4 are pending. Amendment has overcome rejections under 35 USC 112(b).
The Declaration under 37 CFR 1.132 filed January 20, 2022 is sufficient to overcome the rejection of claims 1-4 based upon 35 USC 103.

Response to Arguments
Applicant’s arguments, see the paragraph beginning “As discussed in the Declaration, in the present application, in the finish rolling, the rolling in the last three stages is performed with a cumulative strain of more than 0.6 and 0.7 or less, so that it is achieved that ‘a proportion of grains having an intragranular misorientation of 5                        
                            °
                        
                     to 14                        
                            °
                        
                     in all grains is 5% to 50% by area ratio’”, filed December 22, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-4 under 35 USC 103 has been withdrawn. 


Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance: 
Present claim 1 recites a proportion of grains having an intragranular misorientation of 5                        
                            °
                        
                     to 14                        
                            °
                        
                     in all grains is 5% to 50% by area ratio. The data provided in the declaration filed January 20, 2022 in addition to data in Tables 2 and 3 of the originally filed specification in view of applicant’s remarks filed December 22, 2021 show that the process step that in the finish rolling, the rolling in the last three stages performed with a cumulative strain of more than 0.6 and 0.7 or less, when evaluated through the guidance of MPEP 716.02 is critical to the claimed property of a proportion of grains having an intragranular misorientation of 5° to 14° in all grains is 5% to 50% by area ratio. The closest prior art references to the present claims Kawata (US20140193665) or Hennig (US20090214377) in view of Issartel (US20030084973) do not disclose or in any way suggest the cumulative strain which is critical to the claimed area ratio.
Evidence of criticality of the range “a cumulative strain of more than 0.6 and 0.7 or less” further shows criticality, and thereby nonobviousness over the cumulative strain of previously applied reference Sugiura (US20100047617) which teaches a cumulative strain (effective strain) in the last stages of hot rolling [0137] broadly encompassing the range critical to the presently claimed area ratio in view of the teachings in MPEP 2144.05.
Claims 2-4 depend on claim 1 and therefore incorporate all limitations of the independent claim on which they depend. Claims 2-4 therefore are also limited by the criticality of the rolling in the last three stages is performed with a cumulative strain of more than 0.6 and 0.7 or less to the claimed area ratio.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736